Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group II, claims 40, 41, 43-47, and 86 in the reply filed on 10/23/2020 is acknowledged.  The traversal is on the ground(s) that the inventions are not drawn to separate inventions and that all of the pending claims share a unity. Specifically  This is not found persuasive because claim 1 requires an apparatus with a plurality of stimulation circuits, a plurality of recording circuits, and a plurality of blocking circuits, while claims 40, 41, and 43 discuss each of the stimulation circuit, recording circuit, and blocking circuit individually in greater details with limitations that are not found in claims 1-5 and 9-15 (i.e. the stimulation controller in claim 11 is different from the stimulation controller of claim 40, the blocking circuit in claim 1 is different from the blocking circuit in claim 43…), and the claims of invention II do not recite a plurality of each of the stimulation circuits, recording circuits, and blocking circuits.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40-41, 44-47, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2016/0121115 A1 to Guillory et al. (hereinafter referred to as .
Referring to claim 40, Guillory discloses an apparatus for concurrent electrical stimulation and electrical recording in an animal subject (e.g. paragraph [0015], Fig. 6 disclose an apparatus having a stimulator and a recording circuitry), the apparatus coupleable to an electrode array comprising a plurality of electrodes (e.g. paragraph [0030] states that the apparatus is coupled to implanted leads 151a-c having implanted electrodes 150a-c), a switchable voltage offset circuit coupleable to the corresponding electrode of the plurality of electrodes (e.g. paragraphs [0044-0046] state that the system may include switches for controlling the application of power to the analog recording and/or stimulation circuits. Paragraphs [0071-0082] states that the stimulating circuit may comprises features such as calibration of stimulation output, disconnecting stimulation outputs from an electrode connection, series capacitors between the stimulation generator and electrode connection to ensure charge balance of pulses and/or to block DC currents due to a circuit fault, power supply monitoring, detecting inappropriate voltage response to a stimulation pulse) ; a switchable grounding circuit coupleable to the corresponding electrode of the plurality of electrodes (e.g. paragraph [0038] disclose the module using a differential amplifier that can help prevent overpotentials on the return electrode on the return electrode from corrupting measurements of the response and overpotential voltage of the stimulation electrodes).	While Guillory discloses a stimulation module 130 and an electrode array 150 as part of the system as discussed above, it failed to teach the limitation wherein the stimulation module comprises a plurality of current sources, a first multiplexer for selection of current sources, and a second multiplexer for selection of electrodes. This limitation is taught by Erickson, which discloses a programmable switching device for implantable medical devices, having a plurality of current sources (Fig. 4, paragraph [0041] disclose pulse generator output circuit 200 configured to generate a plurality of electrical signals 
Referring to claim 41, Guillory and Erickson disclose the apparatus of claim 40, Guillory further teaches the limitation wherein the apparatus comprising a recorder circuit coupleable to the plurality of electrodes, wherein during electrical stimulation to the one or more selected electrodes of a first plurality of electrodes, the recorder circuit is adapted to concurrently record a plurality of electrical signals from a second plurality of electrodes of the electrode array and generate recorded data, the second plurality of electrodes different from the first plurality of electrodes (e.g. paragraphs [0040-0042, 
Referring to claim 44, Guillory and Erickson disclose the apparatus of claim 41, Guillory further teaches the limitation wherein the apparatus comprising: a transceiver circuit; and a serial interface circuit, the serial interface circuit and a transmitter circuit of the transceiver circuit adapted to transmit the recorded data, the serial interface circuit and a receiver circuit of the transceiver circuit adapted to receive a plurality of commands and a plurality of stimulation patterns (e.g. paragraphs [0062-0066] discloses a system for electrical stimulation of neural tissue that includes a wireless communication between a controller and a plurality of individual stimulation units, each having a wireless transceiver 880 configured to exchange data with the wireless transceiver 884 of controller 110).
Referring to claims 45 and 46, Guillory and Erickson disclose the apparatus of claim 40, Guillory further teaches the limitation wherein the apparatus further comprising a memory circuit coupled to the stimulation controller, the memory circuit storing a plurality of stimulation parameters (e.g. paragraph [0032] states that the stimulation module may comprises a memory 132 configured to hold sets of stimulation patterns or digital commands), wherein the plurality of stimulation parameters comprise one or more parameters selected from the group consisting of a pulse amplitude, a pulse duration, a pulse sequence, one or more selected electrodes, a stimulation pattern, and combinations thereof (e.g. paragraph [0033] states the stimulation patterns may include pulses, pulse pairs, pulse sets, pulse bursts,, sinusoidal cycles, sine wave bursts). 
 Referring to claim 47, Guillory and Erickson discloses the apparatus of claim 40, Guillory further teaches the limitation wherein the apparatus comprising:  25a first programmable power converter coupled to the plurality of current sources, the first programmable power converter comprising a voltage ladder providing a first plurality of voltage levels for a corresponding plurality of voltage rails, 
Referring to claim 86, Guillory discloses an apparatus for concurrent electrical stimulation and electrical recording in an animal subject (e.g. paragraph [0015], Fig. 6 disclose an apparatus having a stimulator and a recording circuitry), the system comprises a system controller and power supply to provide closed-loop feedback in response to received recorded data (e.g. paragraph [0071] states that the stimulator may be controlled with digital control data that can be continuously streamed in real time from an external controller, and the controller is configured to receive recorded activity and other signals from the modules), and an implantable apparatus coupleable to the first system controller and power supply and to an implantable electrode array comprising a plurality of electrodes (e.g. paragraph [0030] states that the apparatus is coupled to implanted leads 151a-c having implanted electrodes 150a-c), a switchable voltage offset circuit coupleable to the corresponding electrode of the plurality of electrodes (e.g. paragraphs [0044-0046] state that the system may include switches for controlling the application of power to the analog recording and/or stimulation circuits. Paragraphs [0071-0082] states that the stimulating circuit may comprises features such as calibration of stimulation output, disconnecting stimulation outputs from an electrode connection, series capacitors between the stimulation generator and electrode connection to ensure charge balance of pulses and/or to block DC currents due to a circuit fault, power supply monitoring, detecting inappropriate voltage response to a stimulation pulse), ; a switchable grounding circuit coupleable to the corresponding electrode of the plurality of electrodes (e.g. paragraph [0038] disclose the module using a differential amplifier that can .  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Guillory and Erickson as applied to claim 41 above, further in view of  United States Patent 6,038,480 to Hrdlicka et al. (hereinafter referred to as “Hrdlicka”).
Referring to claim 43, Guillory and Erickson disclose the apparatus of claim 41 as discussed above, but failed to teach the limitation wherein the apparatus comprising a switchable blocking circuit coupled to the recorder circuit and further coupleable to the plurality of electrodes; wherein the stimulation controller is further adapted to generate one or more control signals to the switchable blocking circuit, of the first plurality of control signals, to couple the recording circuit to the second plurality of electrodes or to uncouple the recording circuit from the first plurality of electrodes. This limitation is taught by Hrdlicka, which discloses an implantable device for stimulating and recording living tissues, comprising a stimulation assembly  S1 that includes a controller C1 and an array of stimulating electrodes AS1 (Fig. 1) and a recording assembly R1 which includes a controller C2 and an array of recording electrodes RE1-RE5 (Fig. 3).Each recording electrode RE1-RE5 comprises an electrical circuit consisting of an operational amplifier and a gating circuit to turn on or turn off the recording electrode, wherein the gating circuits is controlled by a control signal generated by controller C2 (e.g. col. 4:30-50). The Examiner submits that the gating circuit taught by Hrdlicka would read on the switchable blocking circuit in the pending claim. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the combined invention taught by Guillory and Erickson to include the gating circuits for controlling the coupling of recording electrodes as taught by Hrdlicka, since such modification would be applying a known technique to a known device, yielding the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792